DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 6, 10, 13 and 18 are amended.
Claims 2, 3, 11, 12 and 15 are cancelled.
No Claim(s) is/are added.
Claims 1, 4-10, 13, 14 and 16-21 are currently pending for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John A. Garrity (Registration No. 60,470) on August 29, 2022.
The application has been amended as follows: 
In the claims: 
1. (Currently Amended) A method, comprising:
load balancing in a cloud-radio access network, comprising:
receiving control plane data associated with a user from a core network or a remote access point;
dispatching the control plane data to a first user equipment virtualized network function component based on a first route; 
collecting load information of one or more user equipment virtualized network function components; 
creating or updating a promotion list based on the load information;
performing load balancing based on the promotion list;
receiving user plane data associated with the user from the core network or the remote access point; and
dispatching the user plane data to a second user equipment virtualized network function component based on a second route,
wherein the first user equipment virtualized network function component is same as or different from the second user equipment virtualized network function component.
2. (Cancelled) 
3. (Cancelled) 
4. (Previously Presented) The method according to claim 1, further comprising saving context information of the user which comprises static context information and dynamic context information.
5. (Previously Presented) The method according to claim 1, further comprising performing deep packet inspection.
6. (Currently Amended) The method according to claim 1, 
wherein dispatching the control plane data to a first user equipment virtualized network function component based on a first route comprises dispatching, by a software defined networking traffic forwarding element, the control plane data to the first user equipment virtualized network function component based on the first route,
wherein dispatching the user plane data to [[a]]the second user equipment virtualized network function component based on [[a]]the second route comprises dispatching, by the software defined networking traffic forwarding element, the user plane data to the second user equipment virtualized network function component based on the second route.
7. (Previously Presented) The method according to claim 1, further comprising:
sending a migration request for the user to a target user equipment virtualized network function component such that the target user equipment virtualized network function component fetches context information of the user;
updating the route of at least one of the user plane data or control plane data associated with the user to the target user equipment virtualized network function component;
receiving a migration finish message from the target user equipment virtualized network function component; and
notifying a source user equipment virtualized network function component that the user can be deleted from the source user equipment virtualized network function component.
8. (Previously Presented) The method according to claim 1, further comprising: 
detecting that a user equipment virtualized network function component is crashed;
sending, for at least one user impacted by the crashed user equipment virtualized network function component, a user restore request to at least one new user equipment virtualized network function component such that the at least one new user equipment virtualized network function component fetches the at least one user’s context information;
updating the route of at least one of the user plane data 
receiving a user restore finish message from the at least one new user equipment virtualized network function component,
wherein if the user equipment virtualized network function component is a user equipment user plane virtualized network function component, the method further comprises causing respective user equipment of the at least one user to re-sync respective user plane context information of the at least one user with the at least one new user equipment user plane virtualized network function component. 
9. (Previously Presented) The method according to claim 1, wherein at least one of the first route or the second route is created based on a load of one or more user equipment virtualized network function components.
10. (Currently Amended) An apparatus, comprising:
a processor; and
a non-transitory memory, the memory containing instructions executable by the processor, to cause the apparatus to:
perform load balancing in a cloud-radio access network, wherein the apparatus is caused to:
receive control plane data associated with a user from a core network or a remote access point;
dispatch the control plane data to a first user equipment virtualized network function component based on a first route; 
collect load information of one or more user equipment virtualized network function components; 
create or update a promotion list based on the load information;
perform load balancing based on the promotion list;
receive user plane data associated with the user from the core network or the remote access point; and
dispatch the user plane data to a second user equipment virtualized network function component based on a second route,
wherein the first user equipment virtualized network function component is same as or different from the second user equipment virtualized network function component.
11. (Cancelled)
12. (Cancelled) 
13. (Currently Amended) A non-transitory computer readable storage medium comprising instructions which, when executed by at least one processor, cause the at least one processor to:
receive control plane data associated with a user from a core network or a remote access point;
dispatch the control plane data to a first user equipment virtualized network function component based on a first route;
collect load information of one or more user equipment virtualized network function components; 
create or update a promotion list based on the load information; and
perform load balancing based on the promotion list;
receive user plane data associated with the user from the core network or the remote access point; and
dispatch the user plane data to a second user equipment virtualized network function component based on a second route,
wherein the first user equipment virtualized network function component is same as or different from the second user equipment virtualized network function component.
14. (Previously Presented) The apparatus according to claim 10, 
wherein the first user equipment virtualized network function component is same as or different from the second user equipment virtualized network function component.
15. (Cancelled) 
16. (Previously Presented) The apparatus according to claim 10, wherein the processor and the non-transitory memory contain instructions executable by the processor to cause the apparatus to:
save context information of the user which comprises static context information and dynamic context information.
17. (Previously Presented) The apparatus according to claim 10, wherein the processor and the non-transitory memory contain instructions executable by the processor to cause the apparatus to perform deep packet inspection.
18. (Currently Amended) The apparatus according to claim 10, 
wherein dispatching the control plane data to a first user equipment virtualized network function component based on a first route comprises dispatching, by a software defined networking traffic forwarding element, the control plane data to the first user equipment virtualized network function component based on the first route,
wherein dispatching the user plane data to [[a]]the second user equipment virtualized network function component based on [[a]]the second route comprises dispatching, by the software defined networking traffic forwarding element, the user plane data to the second user equipment virtualized network function component based on the second route.
19. (Previously Presented) The apparatus according to claim 10, wherein the processor and the non-transitory memory contain instructions executable by the processor to cause the apparatus to
send a migration request for the user to a target user equipment virtualized network function component such that the target user equipment virtualized network function component fetches context information of the user;
update at least one of the first route of the user plane data or the second route of the control plane data associated with the user to the target user equipment virtualized network function component;
receive a migration finish message from the target user equipment virtualized network function component; and
notify a source user equipment virtualized network function component that the user can be deleted from the source user equipment virtualized network function component.
20. (Previously Presented) The apparatus according to claim 10, wherein the processor and the non-transitory memory contain instructions executable by the processor to cause the apparatus to
detect that a user equipment virtualized network function component is crashed;
send, for at least one user impacted by the crashed user equipment virtualized network function component, a user restore request to at least one new user equipment virtualized network function component such that the at least one new user equipment virtualized network function component fetches the at least one user’s context information;
update at least one of the first route of the user plane data or the second route of the control plane data associated with the at least one user to the at least one new user equipment virtualized network function component; and
receive a user restore finish message from the at least one new user equipment virtualized network function component,
wherein if the user equipment virtualized network function component is a user equipment user plane virtualized network function component, the method further comprises causing respective user equipment of the at least one user to re-sync respective user plane context information of the at least one user with the at least one new user equipment user plane virtualized network function component. 
21. (Previously Presented) The apparatus according to claim 10, wherein the route is created based on a load of one or more user equipment virtualized network function components.

Response to Arguments
Applicant’s arguments filed on 06/02/2022 (See Applicant Arguments/Remarks, pages 9-17) with respect to claims 1, 10 and 13 are persuasive because of claims 1, 10 and 13 further amended to include the subject matter of claims 2 and 15.  The rejections to claims 12 and 13 under 35 USC §101 are withdrawn. The rejections to claims 1-10, 12 and 13 under 35 USC §103 are withdrawn.  

Allowable Subject Matter
Claims 1, 4-10, 13, 14 and 16-21 are allowed (renumbered as 1-16)
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (See applicant’s persuasive arguments filed on 06/02/2022, pages 9-17), satisfying the “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462